Citation Nr: 0739114	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  02-06 958	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an effective date earlier than June 1, 2001, 
for the award of a total disability rating based on 
individual unemployability.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to June 1979  

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted a TDIU and assigned an effective date 
of June 1, 2001.  The veteran's disagreement with the 
effective date led to this appeal.  

In October 2005, the Board decided that an earlier effective 
date was not warranted, and the veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 2006, the veteran's representative 
before the Court and VA's Office of General Counsel entered 
into a Joint Motion to Vacate and Remand the Board's 
decision.  Shortly thereafter, the Court ordered that the 
motion be granted, and the case was returned to the Board.  

In November 2006, the Board sent the veteran a letter 
describing that his representative before the Board, Richard 
A. LaPointe, Esq., had retired from the practice of law.  The 
Board provided the veteran information about how to appoint a 
Veterans' Service Organization or a different private 
attorney to represent him.  The veteran has not identified a 
new representative.  

In January 2007, the Board remanded the case to the Appeals 
Management Center (AMC) in Washington, D.C. for the 
development ordered by the Court, and the case is now before 
the Board for further appellate consideration.  The Board now 
finds that further consideration by the Agency of Original 
Jurisdiction (AOJ) is required, and the appeal is REMANDED to 
the RO via the AMC.  VA will notify the veteran if further 
action is required.




REMAND

The veteran is seeking an effective date earlier than June 1, 
2001, for the award of TDIU.  He essentially contends that a 
December 1992 statement in his VA vocational rehabilitation 
records constitutes an informal claim for the purpose of 
assigning an effective date earlier than June 1, 2001, for 
the award of TDIU under the pertinent statute pertaining to 
effective dates, 38 U.S.C.A. § 5110(b)(2), and various 
regulations, including 38 C.F.R. § 3.157.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute and regulation provide, in impertinent part, that the 
effective date of an award of increased compensation will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  The Court has recognized that TDIU may be 
sought as a type of increased-rating claim.  See Ingram v. 
Nicholson 21 Vet. App. 232, 248 (2007) citing Norris v. West, 
12 Vet. App. 413, 420-21 (1999) (finding that TDIU "is in 
essence a claim for an increased rating" and applying the 
informal claim provisions of 38 C.F.R. § 3.157to TDIU 
claims); see also Dalton v. Nicholson, 21 Vet. App. 23, 32-34 
(2007) (holding that a TDIU claim based on a condition that 
has already been service connected is an increased-rating 
claim for the purpose of application of 38 U.S.C. 
§ 5110(b)(2)).  

In this case, the veteran suffered left knee injuries in 
service and during that time underwent reconstruction of the 
ligaments of the left knee.  He continued to have left knee 
problems to the time of his separation from service in 
August 1979.  In a rating decision dated in November 1980, 
the Chicago RO granted service connection for internal 
derangement of the left knee, postoperatively, and assigned 
a 30 percent rating effective the day following the veteran's 
separation from service in August 1979.  The 30 percent 
rating was continued in a rating decision dated in 
January 1983.  In May 1988, the veteran underwent arthroscopy 
and anterior cruciate ligament repair of the left knee, and 
in rating decisions dated in November 1988 and January 1989, 
the veteran was awarded a temporary total rating for 
convalescence from the date of surgery in May 1988 extended 
through September 1988, with a return to a 30 percent rating 
from October 1988.  

In a February 1991 letter, the RO notified the veteran that 
it was scheduling him for an examination to see if his 
disability was better.  The RO stated that if the veteran's 
condition was better he might get less benefits and if the 
examination showed his condition was worse, it might raise 
his benefits.  Thereafter, at a VA fee-basis compensation and 
pension examination in March 1991, the veteran complained of 
continuing left knee problems.  He reported that at the time 
of his May 1988 left knee surgery he was working for the 
Postal Service, but had recently been retired from the Postal 
Service because of physical disability.  The record at that 
time also included disability retirement paperwork referring 
to veteran's left knee disability and showing the veteran 
reported he had applied for Social Security disability 
benefits.  The record also included VA outpatient records 
dated in March 1989 and August 1989.  Those records show the 
veteran reported he was currently participating in VA 
vocational rehabilitation for a sedentary occupation, and the 
physician recommended that the veteran continue using a cane 
because of his left knee instability.  

Thereafter, in a confirmed rating decision dated in 
March 1991, the RO listed the evidence, but did not discuss 
or acknowledge there was evidence about unemployability and 
continued the 30 percent rating for the service-connected 
left knee disability.  In its notice letter to the veteran, 
the RO stated that based on the results of his recent 
examination it had determined no change was warranted in his 
service-connected post operative residuals, internal 
derangement of the left knee.  The RO stated the condition 
remained 30 percent disabling.  The veteran did not appeal.  

To the extent that the March 1991 VA examination report may 
have been an informal TDIU claim, it was raised at the same 
time as the RO was adjudicating the disability rating for the 
left knee.  Although the RO did not specifically address TDIU 
in its March 1991 rating decision, the TDIU claim must be 
deemed denied.  See Deshotel v. Nicholson, 457 F.3d 1258, 
1261 (Fed Cir. 2006), reh'g and reh'g en banc denied (where 
veteran files more that one claim at the same time and RO's 
decision acts (favorably or unfavorably) on one of the claims 
but fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run).  
In this case, unlike Norris, the veteran had been informed 
that if examination showed his condition was worse, it might 
raise his benefits, making it an increased rating claim.  The 
veteran did not appeal the March 1991 decision, and as it 
arguably reasonable to expect the veteran to know that any 
TDIU claim was implicitly denied by the action taken by the 
RO on the left knee.  Any alleged erroneous failure of the RO 
to adjudicate what could be argued as a reasonably raised 
claim for TDIU can only be challenged by a motion of clear 
and unmistakable error in the March 1991 rating decision.  
See Ingram v. Nicholson 21 Vet. App. 232, 248 (2007)

A VA outpatient record dated in August 1992 shows the veteran 
reported he continued to have left knee pain and instability, 
and the assessment was instability of the left knee with 
secondary orthosis.  It was noted that the veteran refused 
fusion and would eventually be considered for a total knee 
replacement.  The veteran's vocational rehabilitation folder 
includes a VA Form 28-1905d, Special Report of Training, 
dated in October 1992 in which it was noted that the veteran 
reported he had quite a few problems medically, needed a 
cane, and had a hard time getting around.  It was noted that 
the veteran stated he had been informed he was approved for 
Social Security benefits and that he stated he did not feel 
he could be employed at this time.  The vocational 
rehabilitation specialist said the veteran was within a 
semester or two of an associate's degree as a paralegal but 
he did not feel that the veteran could be employed as a 
paralegal even if he were to complete his program.  In 
addition, in a VA Form 28-1905d, Special Report of Training, 
dated in December 1992, the VA vocational rehabilitation 
specialist stated that the veteran had informed him that he 
could not and would not seek employment at this time due to 
physical problems and that he had been awarded Social 
Security benefits.  In the Board's judgment, this statement 
of the VA vocational rehabilitation specialist, taken in the 
context of other evidence of record, serves as an informal 
claim for TDIU.  

The Board acknowledges that in April 1998, subsequent to the 
December 1992 informal TDIU claim, the veteran filed a claim 
for an increased rating for his service-connected left knee 
disability as well as several service connection claims.  In 
a July 1999 rating decision, the Phoenix RO adjudicated the 
increased rating and service connection claims, but did not 
address the TDIU claim, and in the judgment of the Board, 
that the December 1992 informal TDIU claim remained pending 
and was not adjudicated prior to the September 2001 rating 
decision.  See 38 C.F.R. § 3.160; see also Ingram v. 
Nicholson, 21 Vet. App. 232, 243 (2007) (a reasonably raised 
claim remains pending until there is either a recognition of 
the substance of the claim in a RO decision from which the 
claimant could deduce the claim was adjudicated or an 
explicit adjudication of a subsequent "claim" for the same 
disability).  

An informal TDIU claim date of December 1992 having been 
established, it must be determined when TDIU entitlement 
arose, including whether it is factually ascertainable that 
the criteria for a TDIU were met within in a year prior to 
the date of the informal claim.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2); see also Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).  

A TDIU may be assigned, where the schedular rating is less 
than total, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability, such disability shall be ratable as 60 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Even when the percentage requirements of 38 C.F.R. § 4.16(a) 
are not met, a TDIU may be granted on an extrascheuular basis 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In this case, there is no indication that the veteran has at 
any time met the percentage requirements of 38 C.F.R. 
§ 4.16(a), but the record does include United States Office 
of Personnel Management (OPM) documents concerning the 
veteran's disability retirement related to his left knee 
disability.  In addition, it includes a Social Security 
Administration (SSA) decision and records showing the veteran 
was awarded SSA disability benefits, with the finding that he 
was unable to work from May 1989 and stating that the 
veteran's left knee condition restricted him to sedentary 
activity and, even considered separately, prevented the 
veteran from engaging in prolonged sitting, standing, or 
walking.  Further, it contains VA vocational rehabilitation 
records questioning feasibility of training for the veteran.  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, 
citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 
(1995) held the Board cannot award a TDIU under 38 C.F.R. 
§ 4.16(b) in the first instance because that regulation 
requires that the RO first submit the claim to the Director 
of the Compensation and Pension Service for extraschedular 
consideration.  Given the evidence of unemployability 
associated with the veteran's service-connected left knee 
disability, there are exceptional circumstances indicating 
the matter should be referred to the Director of the 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 4.16(b).  

Accordingly the case is REMANDED for the following action:  

1.  Submit the claim of entitlement to 
TDIU to the Director, Compensation and 
Pension Service, for extra-schedular 
consideration for TDIU under 38 C.F.R. 
§ 4.16(b), to include a determination as 
to whether the criteria for TDIU on an 
extraschedular basis were met within a 
year prior to the December 1992 claim, or 
if not then, identification of the date 
entitlement arose.  Prior to submission 
of the claim to the Director, 
Compensation and Pension Service, prepare 
a full statement as to the veteran's 
service-connected disabilities, 
employment history, educational and 
vocational attainment, and all other 
factors having a bearing on the issue of 
entitlement to TDIU on an extraschedular 
basis beginning in December 1991 (a year 
prior to the date of the TDIU informal 
claim) and through the appeal period.  

2.  If the benefit sought is not granted, 
clearly explain to the veteran why TDIU 
based on an extra-schedular basis is not 
appropriate for the entire period in 
question, that is, from December 1991 (a 
year prior to the date of the TDIU 
informal claim).  Issue an appropriate 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond before the record is returned to 
the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



